DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 25-29) in the reply filed on 10-19-22 is acknowledged. The non-elected invention of Group I (claims 1-24) – claims 1-24 were cancelled in the same reply.

Claim Objections
Claim(s) 29 is/are objected to because of the following informality: at line 2, “the” should be inserted after “into”.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Skin Patch for Sun Protection and Method of Making.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 28-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 28 at lines 1-2, “the sheet” lacks antecedent basis.
Claim 29 at line 1, “the sheet” lacks antecedent basis.

Claim 28 at line 2, the claim is indefinite in that words appear to be missing in the phrase “into one or more ... patches having”. The following is suggested: “is configured to produce a skin patch having” could be amended to read “each of the individual skin patches is configured to have”.

Claims 28 and 29, use of “enhance” (claim 28 L3; claim 29 L2) is indefinite in that the claim does not define how adherence is enhanced or how one determines enhancement. Also, use of “particular” (claim 28 L3; claim 29 L3) is indefinite in that it implies that a feature will follow. However, a feature does not follow such that one cannot determine the scope of the claims. It is suggested that “enhance” and “particular” be removed from claims 28-29.
	
Claim Rejections - 35 USC § 112 (Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 29 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Specifically, the claim limitation of claim 29 were previously recited in claim 28 (from which claim 29 depends). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 25-29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dufour (EP 1452156 A1) (see also English machine translation).
 
Claim 25, Dufour teaches a method of making a skin patch for UV protection (p3 L39-47; p4 L33-38 – English machine translation) which is explained in detail below. The method comprises forming a vulcanized silicone substrate 6 having an internal surface and an external surface (p4 
L33-42). The internal surface is that surface facing layer 4 (Fig 2) and the external surface is that facing away from layer 4 (i.e. top surface). See Figure 2 of Dufour below with annotations added by examiner:

    PNG
    media_image1.png
    307
    743
    media_image1.png
    Greyscale

Dufour teaches adhering an adhesive gel coating 5 to the internal surface of substrate 5 by way of layer 4 as shown in Figure 2 above (p3 L22-32; p4 L4-12; p4 L33-38). Dufour teaches attaching release liner 8 coating 5. Dufour teaches that during the step of forming substrate 6, at least one UV-blocking compound having an absorption peak in the ultraviolet spectrum is incorporated with substrate 6. Specifically, Dufour teaches that substrate 6 has a resistance of UV rays (p4 L33-38) and adds talc as being incorporated into substrate 6 wherein the talc increases the resistance (p4 L42-50).

Claim 26, Dufour teaches that substrate 6 is formed via a platinum-catalyzed cured system (p4 L31-41). 

Claim 27, Dufour teaches that the step of adhering coating 5 to the internal surface of substrate 6 comprises a heat-curing step (p5 L47 to p6 L3).

Claims 28-29, Dufour teaches a step of cutting a sheet of the structure shown in Figure 2 above into one or more individual skin patches having a shape configured to enhance adherence to a particular anatomical region of skin such as the face (p1 “Description” L1-10; p3 L13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745